The offense is murder; punishment fixed at confinement in the penitentiary for life.
The record fails to show that the appellant was sentenced. In the absence of the sentence, which is the final judgment, the jurisdiction of this court does not attach. If, in fact, he was sentenced, the record may be corrected by motion for rehearing or by writ of certiorari. If he was not sentenced, he may appeal from the judgment when it is made final.
As the matter is now before this court, it has no option but to dismiss the appeal for want of jurisdiction. It is so ordered.
Dismissed.